Citation Nr: 0025572	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  88-28 504	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
June 1966.

In a September 1983 rating decision, the RO denied service 
connection for PTSD.  The veteran appealed that determination 
to the Board of Veterans' Appeals (Board).  In a September 
1989 decision, the Board affirmed the denial of the veteran's 
claim for service connection for PTSD.  

Following the veteran's attempt to reopen his claim for 
service connection for PTSD, the RO denied the claim in 
August 1997; the veteran subsequently initiated an appeal to 
the Board.  In November 1998, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective June 5, 1995, the date of receipt of the veteran's 
reopened claim.  In February 1999, the veteran challenged the 
assigned effective date, and the RO issued a Statement of the 
Case on that issue in March 1999.  The RO subsequently 
assigned a 100 percent rating for PTSD.  During the pendency 
of the appeal, in February 2000, the veteran's representative 
filed a request for reconsideration of the Board's September 
1989 decision.  In March 2000, the Vice-Chairman of the Board 
granted the request and ordered reconsideration.  

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. 7103(b)(3), 7104(a) (West 
1991 & Supp. 1999); Boyer v. Derwinski, 1 Vet. App. 531 
(1991).  The case is now before the expanded reconsideration 
panel of the Board, and the present Board reconsideration 
decision will replace the Board's prior decision.  
Accordingly, the Board has characterized the issue as it was 
characterized in September 1989.  The Board points out, 
however, that as service connection for PTSD has already been 
granted, effective June 5, 1995, the Board is actually 
considering entitlement to service connection for PTSD prior 
to that date.  

FINDINGS OF FACT

1.  The record includes an April 1986 diagnosis of PTSD, 
rendered in light of the veteran's reported military history.

2.  Although the veteran did not engage in combat with the 
enemy during his military service, the veteran has 
consistently reported, as among his stressful in-service 
stressful experiences, an enemy attack on Marble Mountain 
Marine Base in October 1965, and he has furnished 
unclassified military documents verifying the occurrence of 
that attack.

3.  Medical evidence of record, to include the report of the 
April 1986 VA examination, suggests a nexus between 
psychiatric symptomatology and the veteran's verified 
stressor. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records including the report of a 
separation examination dated in May 1966 are negative for any 
complaints, diagnoses, or treatment of a psychiatric 
disability.  

The veteran's DD-214 reflects that the veteran had active 
service with the Marine Corps from April 1961 to June 1966.  
His military occupational specialty (MOS) was laundry machine 
operator.  Service personal records (apparently submitted by 
the veteran) provide that the veteran was in Vietnam from 
November to December 1964.  These records also show that the 
veteran served from September 1965 to December 1965 with 
Marine Air Base Squadron (MABS)-16, Marine Air Group (MAG)-
16, 1st Marine Aircraft Wing (MAW).  

As to stressors, the veteran contends that he experienced an 
enemy attack on Marble Mountain Base in October 1965, during 
which one of his friends was killed.  The veteran submitted 
various unclassified service documents that show his unit's 
presence at the base and that verify an October 28, 1965, 
attack by suicide demolition teams.  As to MAG-16 casualties, 
three were killed in action (KIA) and twenty-four wounded.  

In a December 1981 statement, a private licensed social 
worker reported that she had treated the veteran on several 
occasions.  The veteran was having employment, financial, 
gambling, and drug abuse problems.  It was noted that the 
veteran had difficulty maintaining employment because of his 
discomfort around other people.  The diagnostic impression 
was mixed personality disorder with paranoid and borderline 
features.  

A private psychotherapy report dated in July 1982 reflects 
that the veteran underwent a psychological evaluation.  The 
examiner observed that the veteran's problems included 
denial, depression, alcoholism, and obsessive behaviors that 
reflected the veteran's low feelings about himself and his 
need to find gratification without effort of a sustained 
nature.  At the conclusion of the evaluation, the examiner 
diagnosed the veteran as having atypical depression, 
borderline personality disorder.  

A private psychiatric report dated in November 1982 shows 
that the veteran was hyperactive and suspicious, that he 
reported difficulty maintaining employment, that he felt 
people were talking about him and were trying to get even 
with him, and that he had problems with authority figures.  
Additional symptoms consisted of feelings of hopelessness, 
helplessness, and depression.  At the conclusion of a mental 
status examination, the examiner entered diagnoses including 
Axis I-paranoid schizophrenia.  

The report of a program for Vietnam Era veterans dated in 
August 1983 conducted by a licensed certified social worker 
shows that the veteran underwent several sessions.  During 
the program, the veteran discussed his Vietnam experiences.  
The examiner noted that the veteran exhibited symptoms 
associated with PTSD.  Those symptoms included severe on-
going anxiety, difficulty sleeping, repetitious dreams, daily 
preoccupations with Vietnam experience, on-going difficulty 
maintaining employment.  Additional symptoms consisted of 
provocative, distrustful, and hostile behavior towards 
employers or supervisors.  As to stressors, the veteran 
related that the base where he was stationed, Marble 
Mountain, was assaulted by enemy sappers after mortar and 
rocket barrage, that the base was overrun, and that the 
majority of the helicopters at the base were either destroyed 
or severely damaged.  The veteran reported having recurrent 
recollections of sharing family photographs with a medic who 
was incinerated while sleeping aboard one of the helicopters 
that was destroyed.  That incident was noted to have occurred 
in October 1965.  The veteran indicated that he was berated 
for not having a weapon to protect the base at the time of 
incident.  After the incident, the veteran related that he 
was assigned to an evening patrol wherein the veteran was 
posted in a fully exposed position.  The veteran indicated 
that the area received frequent nightly sniper and crossfire 
from friendly Montagnard positions located nearby.  The 
veteran stated that he expected to be killed by sniper fire 
with no opportunity to conceal or defend himself.  The 
veteran also recalled being instructed to fire on what he 
believed were unarmed civilians, persistent recollections of 
young prisoners being beaten, a number of incidents of enemy 
terrorism and sniper fire at the base, and sniper fire from 
"supposedly" friendly civilians.  The examiner noted that 
the PTSD adversely affected the veteran's employability.  In 
addition, the examiner determined that the veteran had 
symptoms consistent with a borderline personality disorder 
which was felt to have pre-dated the PTSD but which had a 
lesser impact on the current disability.

VA medical records dated from 1981 to 1983 shows that the 
veteran was being treated at a mental hygiene clinic with the 
Viet Nam Era Group.  The veteran reported vocational, 
personal, and social problems.  In 1983, an assessment of 
probable PTSD was entered.  

The record shows that the veteran was awarded Social Security 
Administration Disability Benefits for paranoid schizophrenia 
and depression in September 1983.  

In a September 1983 rating action, the RO denied service 
connection for PTSD.  

The report of a VA psychiatric examination dated in April 
1986 includes a notation that the "Marble Mountain assault" 
and the subsequent actions continued to trouble the veteran.  
It was noted that the veteran distracted himself with beer, 
television, gambling, or worrying about his daughter.  On 
mental status examination, the examiner observed that the 
veteran laughed inappropriately and that his facial 
expression was emphatically that of crying.  The veteran 
reported that his life settled into a tolerable pattern.  He 
avoided social contact with the exception of an occasional 
dinner out with his wife and another couple.  Chronic 
depression and anxiety were noted.  It was reported that the 
veteran avoided social and occupational situations.  As to 
prior psychological diagnoses, the examiner opined that past 
signs of motivation and conflict suggested neurosis rather 
than a personality disorder.  Chronic depression and anxiety 
were present.  The examiner indicated that the veteran was 
not a paranoid schizophrenic, but that he was an alcoholic.  
The examiner reported that there was "no a full-blown 
symptomatic picture of PTSD," inasmuch as, by being 
housebound, the veteran had found a regressive solution to 
his problems; however, the physician indicated that traces of 
PTSD remained.  The diagnostic impression was PTSD.  

During a hearing before members of the Board in March 1989, 
the veteran reported symptoms relating to his Vietnam 
experience.  

The report of a private psychological evaluation dated in 
February 1995 includes several psychiatric diagnoses 
including PTSD.  It was noted that the veteran preferred not 
to work because it reminded him Vietnam experiences.  The 
examiner summarized that the veteran was of average 
intelligence, with average academic shills in reading, 
spelling, and math.  It was noted that the veteran tended to 
deteriorate under stress.  The examiner noted that the 
veteran was depressed and that he may have PTSD.  The veteran 
described his military experiences as "death warmed over."  
The diagnoses included Axis I-depression, PTSD, alcohol abuse 
(by history) and Axis II-paranoid personality disorder.  

A VA consultation report dated in February 1997 reflects that 
the veteran continued to experience symptoms associated with 
PTSD.  It was noted that the veteran felt emotionally numb 
and that he had difficulty sleeping and concentrating.  The 
veteran was diagnosed as having PTSD.  

In support of his claim, the veteran submitted various 
newspaper clippings that reflect that the area in which the 
veteran was located was subject to enemy attack.  These 
articles were received by the RO in March 1997.  

In June 1997, an official with the Personnel Management 
Support Branch, Headquarters United States Marine Corps, 
responded to the RO's request for verification of the 
veteran's stressors.  It was noted that information received 
was insufficient to conduct a meaningful research of the 
veteran's asserted combat experiences.  

During a VA examination for PTSD dated in September 1998, the 
veteran reported stressors and symptoms consistent with those 
previously noted.  The examiner concluded that the veteran 
had PTSD symptoms consisting of nightmares, flashbacks, sleep 
difficulties, exaggerated startle response, hypervigilant 
behavior, social isolation, and avoidance of crowds.  There 
was no evidence of psychosis.  The diagnoses included Axis I-
chronic PTSD, history of depressive disorder, history of 
alcohol abuse, in remission since 1995, history of paranoid 
personality disorder, and Axis IV-combat stressors.   

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran alleges that he has PTSD as a result of 
experiencing stressful events related to his service in 
Vietnam, to include an enemy attack on Marble Mountain Marine 
Base in October 1965, which the veteran claims he witnessed, 
during which one of his friends was killed.  

As noted in the introduction, above, service connection for 
PTSD has been granted, effective June 5, 1995.  Hence, the 
Board will focus on whether the record presents a basis for a 
grant of service connection prior to that date.  Following a 
careful review of the evidence in light of the above 
criteria, the Board finds that it does.  

The record includes a medical diagnosis of PTSD prior to June 
1995; specifically, the April 1986 by a VA psychiatrist.  As 
noted in the report, the physician then considered the 
veteran's reported military history, to include the attack on 
Marble Mountain Marine Base, and ultimately diagnosed PTSD.  
Private and VA medical records dated in 1981 and 1982 reflect 
diagnoses of depression, borderline personality disorder, and 
paranoid schizophrenia, and do not include a diagnosis of 
PTSD; significantly, however, they also do not specifically 
rule out such a diagnosis. 

The Board finds that the veteran's assertions as to his 
stressful in-service experiences and the above-referenced 
diagnosis of PTSD render his claim, at least, plausible.  
Hence, his claim for service connection for PTSD is well 
grounded.  See 38 U.S.C.A. § 5107(a); Patton v. West, 12 Vet. 
App. 272, 276-277 (1999).  The question remains, however, as 
to whether the veteran has a credible diagnosis of PTSD when 
the diagnosis is considered in light of the remaining 
criteria for service connection for PTSD; namely, evidence 
that the claimed stressor(s) actually took place, and 
evidence of a nexus between the stressor(s) and the veteran's 
symptoms.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
repeatedly instructed that VA must make a specific finding as 
to whether the veteran engaged in combat.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1999); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Here, the veteran has not specifically contended, and the 
evidence does not establish, that the veteran engaged in 
combat during his Vietnam service.  His DD-214 lists his 
military occupational specialty as laundry machine operator, 
and, although he received various medals, to include a 
Marksmanship Badge for the M-14 rifle, National Defense 
Service Medal, and Armed Forces Expedition Medal, there is no 
evidence that he has received any specific to combat service.  
His personnel records do not otherwise establish evidence of 
combat service.  Under such circumstances, corroboration of 
the occurrence of the veteran's claimed in-service stressful 
experiences is necessary.  Id.  

In this case, while the veteran has alleged several 
experiencing several in-service stressful experiences, he has 
been particularly consistent in reporting the October 1965 
base attack at Marble Mountain as an alleged stressor.  The 
Board also finds that the veteran has submitted independent 
evidence-specifically, unclassified service department 
records-which verifies the occurrence of that attack.  
While, generally, receiving corroborating evidence directly 
from the service department may be more desirable, the 
veteran has procured such evidence through his own efforts, 
and the Board finds no reason to question the authenticity of 
those documents.  

The Board acknowledges that the unclassified service 
department records do not provide specific corroboration of 
the veteran's participation in the alleged events.  However, 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that VA, by requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  In Suozzi, the Court found 
that a radio log which showed that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court found that evidence favorably 
corroborated the veteran's alleged in-service stressor.  Id.  
Here, the evidence establishes that the Marble Mountain base 
attack occurred, the veteran has indicated that he witnessed 
that attack, and the record includes no evidence 
contradicting his assertion.

The Board also finds that the record includes medical 
evidence that appears to establish a nexus between the 
veteran's psychiatric symptoms and the Marble Mountain base 
attack.  In his report, the April 1986 VA examiner indicated 
that he was familiar with the veteran and his stressors, and 
that the Marble Mountain assault, and subsequent events, 
continued to be troublesome to the veteran. 

In sum, the record reflects medical evidence of a 1986 
diagnosis of PTSD based, at least in part, on a corroborated 
stressor, and medical evidence suggesting that the veteran's 
psychiatric symptoms were attributable, at least in part, to 
that stressor.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for PTSD are met.  



ORDER

Service connection for PTSD is granted.  



			
	JACQUELINE E. MONROE	                IRIS S. SHERMAN
Member, Board of Veterans' Appeals   	Member, Board of Veterans' 
                                          Appeals



		
	C.W. SYMANSKI
Member, Board of Veterans' Appeals



			
	BRUCE E. HYMAN                                 J.E. DAY
Member, Board of Veterans' Appeals	          Member, Board of Veterans' 
                                              Appeals



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals





 

